Fourth Court of Appeals
                                San Antonio, Texas
                                     March 28, 2018

                                   No. 04-18-00035-CV

                             IN THE INTEREST OF E.J.V.

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-14089
                        Honorable Eric Rodriguez, Judge Presiding

                                         ORDER

      This appeal is DISMISSED. Costs of this appeal are assessed against appellant Hector
Hugo Victorino-Arias.

      It is so ORDERED on March 28, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court